 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, California 95747
   Telephone: 916-279-7778
 5 Facsimile: 916-721-2767
 6 Attorneys for Plaintiff
   Deborah Lasquade
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     DEBORAH LASQUADE,                                  Case No.: 2:19-cv-01132-MCE-DB
12
                    Plaintiff,
13                                                      ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17
18
                                                 ORDER
19
            Pursuant to the stipulation of the Parties, Experian Information Solutions Inc. is dismissed
20
     with prejudice and each party shall bear its own attorneys’ fees and costs. This case shall proceed
21
     on Plaintiff’s remaining claims.
22
            IT IS SO ORDERED.
23
     Dated: July 24, 2019
24
25
26
27
28

                                                       1
                                                    ORDER
